DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 1/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 17/008,131 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21-40 renumbered as 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:  Regarding claims 21, 35 and 37, Vadla teaches “An device compatible with the system will have a software routine installed adjusted to continuously receive signals from a microphone connected to or integrated in the device. Once the computer identification and sound level is provided, the computer identification token, the sound level and the device identification (being e.g. the IP address of the endpoint) will be transmitted back to the computer, It does not even have to be aware of the computer's identity, as it can simply transfer the demodulated/decoded data to the entire LAN network, and the computer initiating the pairing will be listening for broadcast messages on the network, and fetching them as they appear (par. 0017).”  However, none of the references taken alone or in combination provide the motivation to teach or suggest the claimed activating, by the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983.  The examiner can normally be reached on Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649